MEMORANDUM **
Kay Lynn Hocking appeals the 151-month sentence imposed following his guilty-plea conviction for receipt or distribution of child pornography, in violation of 18 U.S.C. § 2252A(a)(2). Hocking’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Hocking has not filed a pro se supplemental brief.
Upon our review of the district court record, we conclude that none of the issues raised in the Anders brief warrant further review. In addition, our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988) discloses no other issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.